DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendments filed February 24, 2022.
Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive.
Applicant argues with respect to independent claims 1, 15, 29, and 30 that Chou does not teach switching from a first bandwidth part configuration for a second transceiver node of the plurality of transceiver nodes to a second bandwidth part configuration for the second transceiver node based at least in part on the control message from the first transceiver node (pages 13-14, Remarks).
Examiner respectfully disagrees.  As para. 0173, and fig. 15, item 1510, of Chou disclose, MeNB 1604 may provide the RAN profile indices which includes BWP configurations (i.e. the control message from the first transceiver node).  At fig. 15, at step 1552 which is the transmission of DCI#2, after the RAN profile indices are initially provided, and in conjunction with para. 0059, and 0065, the prior art mentions each cell may periodically signal the RAN profile adaption (i.e. a subsequent signal pertaining to the second transceiver node or SeNB), and the prior art mentions reconfiguration of the BWP configuration(s) to the same UE with a different BWP configuration (i.e. switching 
Applicant argues with respect to claim 2 that the prior art does not disclose switching from a first bandwidth part configuration for the first transceiver node of the plurality of transceiver nodes to a second bandwidth part configuration for the first transceiver node based at least in part on the control message from the first transceiver node (pages 14-15, Remarks).
Examiner respectfully disagrees.  As para. 0173, and fig. 15, item 1510, of Chou disclose, MeNB 1604 may provide the RAN profile indices which includes BWP configurations (i.e. the control message from the first transceiver node).  At fig. 15, at step 1522 which is the transmission of DCI#1, after the RAN profile indices are initially provided, and in conjunction with para. 0059, and 0065, the prior art mentions each cell may periodically signal the RAN profile adaption (i.e. a subsequent signal pertaining to the first transceiver node or MeNB), and the prior art mentions reconfiguration of the BWP configuration(s) to the same UE with a different BWP configuration (i.e. switching from a first bandwidth part configuration for a firstecond transceiver node…to a second bandwidth part configuration of the first transceiver node).  As this DCI#1 which switches BWPs for SeNB occurs after the control message of 1510, it is based upon the control message of 1510.
All previous rejections to the dependent claims are maintained and claim mappings are detailed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 15-18, 26, 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0183551 A1 to Chou et al. (“Chou”) [provided by Applicant].
As to claim 1, Chou discloses a method for wireless communications at a user equipment (UE) (fig.15, UE 1502, para.[0167]), comprising: identifying a transceiver node cluster comprising a plurality of transceiver nodes configured for communication with the UE (fig. 15 PCell 904, Scell 906, para.[0169], " PCell 1504 and PsCell 1506 may broadcast the RAN profile indexing via system information." the eNBs being thus identified by the UE; para. 0171, MCG and SCG (i.e. cluster) having cells (i.e. transceiver nodes)); receiving a control message from a first transceiver node of the plurality of transceiver nodes (para.[0173], "MeNB 1604 may provide the RAN profile 
As to claim 2, Chou further discloses the method of claim 1, further comprising: switching from a first bandwidth part configuration for the first transceiver node of the plurality of transceiver nodes to a second bandwidth part configuration for the first transceiver node based at least in part on the control message from the first transceiver node (As para. 0173, and fig. 15, item 1510, of Chou disclose, MeNB 1604 may provide the RAN profile indices which includes BWP configurations (i.e. the control message from the first transceiver node).  At fig. 15, at step 1522 which is the transmission of 
As to claim 3, Chou further discloses the method of claim 2, wherein the first bandwidth part configuration for the first transceiver node spans a same radio frequency bandwidth as the first bandwidth part configuration for the second transceiver node, and wherein the second bandwidth part configuration for the first transceiver node spans a same radio frequency bandwidth as the second bandwidth part configuration for the second transceiver node (fig. 1, para. 0057, all BWPs are part of a component carrier 100A which spans the entire frequency range).
As to claim 4, Chou further discloses the method of claim 2, further comprising: receiving a configuration message that identifies at least the first transceiver node as a master transceiver node, wherein the switching from the first bandwidth part configuration for the second transceiver node to the second bandwidth part configuration for the second transceiver node is further based at least in part on the first transceiver node being identified as the master transceiver node (fig. 15, MeNB; para. 0174, Moreover, MeNB 1604 may negotiate with UE 1602 directly during the RAN 
As to claim 12, Chou further discloses the method of claim 1, further comprising: maintaining a first bandwidth part configuration for the first transceiver node of the plurality of transceiver nodes after switching from the first bandwidth part configuration for the second transceiver node to the second bandwidth part configuration for the second transceiver node (fig. 15, after switching BWP from DCI #1, maintaining until DCI #2 is received).
	As to claims 15-18, 26, see similar rejections to claims 1-4, 12, respectively.
	As to claim 29, see similar rejection to claim 1.  Chou at figs. 4, 15 and para. 0037-0039 disclose a UE as a cellular device having a microprocessor programmed with executable instructions stored on a compute readable medium and performing transmission and reception.
	As to claim 30, see similar rejection to claim 15.  Chou discloses at fig. 18, para. 0190-0192, a radio communication equipment for a cell with a processing unit, memory configured to store program instructions for execution by the processing unit, and communication module for transmission and reception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 10-11, 13-14, 20-22, 24-25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0183551 A1 to Chou et al. (“Chou”) [provided by Applicant] in view of U.S. Publication No. 2019/0215900 A1 to Pan et al. (“Pan”).
As to claim 5, Chou further discloses the method of claim 1, further comprising: starting a timer based at least in part on switching from the first bandwidth part configuration for the second transceiver node to the second bandwidth part configuration for the second transceiver node (para. 0088, after the RAN profile indexing is acquired by the UE, the timer of the cell will start); receiving a 
Chou does not expressly disclose a common timer for the plurality of transceiver nodes.
	Pan discloses the BWP timer could be the first BWP timer used for the first BWP or the second BWP timer used for the second BWP, or could be the common BWP timer used for the first BWP and the second BWP (para. 0181).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP timer of Pan into
the invention of Chou. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timer of Pan into the invention of Chou was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pan.
As to claim 6, Chou and Pan further disclose the method of claim 5, further comprising: switching from the second bandwidth part configuration for the second transceiver node to a third bandwidth part configuration for the second transceiver node upon expiration of the common timer for the plurality of transceiver nodes (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer; para. 0181, common BWP timer used for the first BWP and the second BWP); and switching from a first bandwidth part configuration for the first transceiver node of the plurality of transceiver nodes to a second bandwidth 
As to claim 7, Chou further discloses method of claim 1, further comprising: receiving a configuration message that identifies a subset of the plurality of transceiver nodes as master transceiver nodes (para. 0173, MeNB 1604 may deliver RAN profile indexing message, covering both MCG [para., 0171, PCell 1504 belongs to a MeNB (Master eNB) controlled by a MCG (Master Cell Group). The MCG may include a group of cells (e.g., component carriers) and UE 1502 communicates with one PCell in the MCG.] and SCG in RAN profile indexing acquisition procedure).
Chou does not expressly disclose starting a common timer for the subset of the plurality of transceiver nodes based at least in part on switching from the first bandwidth part configuration for the second transceiver node to the second bandwidth part configuration for the second transceiver node; receiving a communication from a transceiver node of the subset of the plurality of transceiver nodes; and restarting the common timer for the subset of the plurality of transceiver nodes based at least in part on receiving the communication from the transceiver node of the subset of the plurality of transceiver nodes.

 Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP timer of Pan into
the invention of Chou. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timer of Pan into the invention of Chou was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pan.
As to claim 8, Chou and Pan further disclose the method of claim 7, further comprising: switching from the second bandwidth part configuration for the second transceiver node to a third bandwidth part configuration for the second transceiver node upon expiration of the common timer for the subset of the plurality of transceiver nodes  (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer; para. 0181, common BWP timer used for the first BWP and the second BWP); and switching from a first bandwidth part configuration for a transceiver node of the subset of the plurality of transceiver nodes to a second bandwidth part configuration for the transceiver node of the subset of the plurality of transceiver nodes upon expiration of the common timer for the subset of the plurality of transceiver nodes, wherein the third bandwidth part configuration for the 
As to claim 10, Chou does not expressly disclose the method of claim 1, further comprising: starting a plurality of separate timers for each of the plurality of transceiver nodes based at least in part on switching from the first bandwidth part configuration for the second transceiver node to the second bandwidth part configuration for the second transceiver node; receiving a communication from the second transceiver node; and restarting a separate timer at the second transceiver node based at least in part on receiving the communication from the second transceiver node.
Pan discloses in one embodiment, the BWP timer could be the first BWP timer used for the first BWP or the second BWP timer used for the second BWP (para. 0181), In one embodiment, the UE could start or restart the first BWP timer and controls period of the first BWP timer based on the value when it switches to the first BWP (from a default BWP or the second BWP) or receives the dynamic scheduling for the first BWP (para. 0142).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP timer of Pan into
the invention of Chou. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timer of Pan into 

As to claim 11, Chou and Pan further disclose the method of claim 10, further comprising: switching from the second bandwidth part configuration for the second transceiver node to a third bandwidth part configuration for the secondtransceiver node upon expiration of a first expiring timer of the plurality of separate timers (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer); and switching from a first bandwidth part configuration for the firest transceiver node of the plurality of transceiver nodes to a second bandwidth part configuration for the first transceiver node upon expiration of the first expiring timer of the plurality of separate timers, wherein the third bandwidth part configuration for the second transceiver node and the second bandwidth part configuration for the first transceiver node comprise default bandwidth part configurations (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer).  In addition, the same suggestion/motivation of claim 10 applies.
As to claim 13, Chou does not expressly disclose the method of claim 12, further comprising: starting a first timer for the second transceiver node based at least in part on switching from the first bandwidth part configuration for the second transceiver node to the second bandwidth part configuration for the second transceiver node.
Pan discloses at para. 0142, the UE could start or restart the second BWP timer [i.e. first timer as claimed], which does not expire (due to infinite length of the second 
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP timer of Pan into
the invention of Chou. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timer of Pan into the invention of Chou was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pan.
As to claim 14, Chou and Pan further discloses the method of claim 13, further comprising: receiving a second control message from the first transceiver node; switching from the first bandwidth part configuration for the first transceiver node to a second bandwidth part configuration for the firsttransceiver node (Chou, fig. 15, DCI #2; para. 0059, the cell may reconfigure the BWP configuration(s) to the same UE in a subsequent transmission frame(s)…..with a different BWP configuration…to the same UE; para. 0065, each cell may periodically signal the RAN profile adaption); starting a second timer for the first transceiver node based at least in part on switching from the first bandwidth part configuration for the first transceiver node to the second bandwidth part configuration for the first transceiver node (Pan, para. 0142, the UE could start or restart the first BWP timer [i.e. the second timer as claimed] and controls period of the first BWP timer based on the value when it switches to the first BWP (from a default BWP or the second BWP) or receives the dynamic scheduling for the first BWP. The UE could start or restart the second BWP timer, which does not expire (due to infinite length 

As to claims 20-22, 24-25, 27-28, see similar rejections to claims 6-8, 10-11, 13-14, respectively.

Allowable Subject Matter
Claims 9, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463